DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 38 is objected to because of the following minor informalities:
Claim 38, line 9: “filter” should be --filters--.
Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 17-20, 27 & 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bellorado et al. (US 10,496,559) in view of Richardson (US 5,699,487).
Bellorado et al. discloses: in regard to claim 1, a signal processing device (Figure 3) comprising: a receiver (322, 324, 326, 328, 330) that receives a plurality of playback signal sequence obtained by digitizing a plurality of reading results by a plurality of A/D converters (304, 308, 312), the plurality of reading results being obtained by reading storage medium on which the data is recorded; and in regard to claim 2, wherein the plurality of reading results are obtained by reading a specific pattern recorded as the data in a specific region of the magnetic storage medium by reading with the plurality of reading elements (see column 3, lines 51-67).
However, Bellorado et al. does not disclose: in regard to claim 1, that the storage medium is a magnetic tape; and a plurality of equalizers that perform waveform equalization of the plurality of playback signal sequence received by the receiver, wherein the plurality of equalizers perform the waveform equalization by using a plurality of non-linear filters that have been learned to reduce distortion that occurs non-linearly in the plurality of playback signal sequence according to a condition under an environment in which the data is read from the magnetic tape, and the plurality of non-linear filters are optimized to a suitable characteristic for the plurality of reading elements, based on the plurality of reading results; in regard to claim 9, wherein the non-linear filter is a filter having a neural network on which the learning has been performed; in regard to claim 17, a magnetic tape cartridge comprising: a magnetic tape, wherein the magnetic tape is recorded with a parameter related to the plurality of non-linear filters employed by the signal processing device of claim 1; and in regard to claim 18, a magnetic tape cartridge comprising: a non-contact storage medium, wherein the non-contact storage medium is stored with a parameter related to the plurality of non-linear filters employed by the signal processing device of claim 1.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have implemented the equalizer that uses a non-linear filter taught by Richardson with the signal processing device of Bellorado et al., the motivation being to provide robust data recovery for a read channel and having less error (see column 2, lines 43-48). Note that since Bellorado et al. teaches plural reading elements and A/D converters, the combined teachings of Bellorado et al. and Richardson would inherently result with a device having a plurality of equalizers/non-linear filters, as required by claim 1.
Claims 19, 20, 27 & 35-38 have similar limitations as claims 1, 2 & 9 and are rejected on the same grounds.
Allowable Subject Matter
Claims 3-8, 10-16, 21-26 & 28-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach or suggest, when considered in combination with the rest of the claimed elements: in claim 3, wherein the specific pattern is read by the plurality of data reading elements in parallel to an action of the specific pattern being recorded in the specific region by a plurality of recording elements arranged upstream of 
Claims 21-26 & 28-34 have similar limitations as claims 3-8 & 10-16.
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Maeda et al. (US 5,808,988) discloses a two-dimensional equalizing circuit that lowers two-dimensional leakage on the basis of an output signal from the preprocessing circuit, and an equalization coefficient learning circuit that acquires optimum equalization coefficients for use by the two-dimensional equalizing circuit with the optical recording medium mounted on the optical disk apparatus.
Kavcic et al. (US 6,201,839) discloses a method and apparatus for correlation-sensitive adaptive sequence detection, wherein nonlinear filters (neural network or Volterra series filter) that is capable of overcoming nonlinear distortions are used.
Kim et al. (US 2001/0043788) discloses a reproduction part including a preamplifier for amplifying a signal read out from the tape via a reproduction head into a predetermined magnitude, and two band pass filters for extracting a carrier component and a lower first sideband component from the amplified signal, respectively.
Kondo et al. (US 2002/0110067) discloses an information reproducing apparatus wherein an error between a reproduced signal and an objective value for waveform equalization is obtained and a frequency of waveform equalizer is changed adaptively so as to minimize the error.
Nangare et al. (US 11,145,331) discloses an equalizer circuitry comprising non-linear equalizer circuitry configured to perform a non-linear equalization algorithm upon the read-back signals to reduce non-linear noise originating from non-linear noise 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688